8. Access to SIS II by the services responsible for issuing vehicle registration certificates (vote)
- Before the vote:
rapporteur. - (PT) Mr President, the Council could not attend the Monday debate and has just issued a statement. I feel it is right that Parliament should issue its response to the Council's statement through your rapporteur. If I may, Mr President, I should just like to make two very simple remarks. Firstly, I wish to congratulate the Presidency on its work on this matter, and, like the Presidency, I believe that Parliament can be pleased with the fact that the Act that we are about to adopt will help strengthen our external borders, and will help increase our citizens' security.
The Presidency contributed a great deal to this process, but the Council, as such, did not. The Council did not honour its undertakings in the trialogue in May here in Strasbourg. I hope that the Council does not do to the Finnish Presidency what it did to the Austrian Presidency. Hopefully, it will honour its commitments and adopt the document in the form in which we are set to adopt it, because this is the only way in which we will have an agreement at first reading and in which the second generation Schengen Information System will enter into force without delay.